PER CURIAM.
Lynn E. Young appeals an order of the circuit court dismissing his petition for writ of mandamus as moot. We summarily affirm the circuit court’s final order. See Fla. R.App. P. 9.315(a). However, as appellee correctly concedes, the circuit court did err when it determined appellant to be indigent but imposed a lien on his inmate trust account to recoup filing fees and costs. Young’s claim in the circuit court constituted a collateral criminal proceeding, and thus was not subject to the lien provisions of section 57.085. See Wagner v. McDonough, 927 So.2d 216 (Fla. 1st DCA 2006); Cason v. Crosby, 892 So.2d 536 (Fla. 1st DCA 2005). Accordingly, we vacate the order imposing a hen on appellant’s inmate trust account, and direct the circuit court on remand to ensure that any funds collected pursuant to the improper lien order are reimbursed to appellant.
KAHN, DAVIS, and HAWKES, JJ., concur.